 


109 HR 4744 IH: To designate the Department of Veterans Affairs Outpatient Clinic in Tulsa, Oklahoma, as the Ernest Childers Department of Veterans Affairs Outpatient Clinic.
U.S. House of Representatives
2006-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4744 
IN THE HOUSE OF REPRESENTATIVES 
 
February 14, 2006 
Mr. Sullivan (for himself, Mr. Lucas, Mr. Cole of Oklahoma, Mr. Boren, and Mr. Istook) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To designate the Department of Veterans Affairs Outpatient Clinic in Tulsa, Oklahoma, as the Ernest Childers Department of Veterans Affairs Outpatient Clinic. 
 
 
1.Designation of Ernest Childers Department of Veterans Affairs Outpatient Clinic 
(a)DesignationThe Department of Veterans Affairs Outpatient Clinic in Tulsa, Oklahoma, shall after the date of the enactment of this Act be known and designated as the Ernest Childers Department of Veterans Affairs Outpatient Clinic. 
(b)ReferencesAny reference in any law, regulation, map, document, record, or other paper of the United States to the outpatient clinic referred to in subsection (a) shall be considered to be a reference to the Ernest Childers Department of Veterans Affairs Outpatient Clinic. 
 
